 



Exhibit 10.HH.1
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
2005 OMNIBUS INCENTIVE COMPENSATION PLAN
      WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 2005 Omnibus Incentive Compensation Plan (the “Plan”);
      WHEREAS, pursuant to Section 19.1 of the Plan, the Board of Directors or
the “Plan Administrator” (as defined in the Plan) may from time to time make
such amendments to the Plan as either of them may deem proper and in the best
interests of the Company;
      WHEREAS, by Resolution of the Company’s Board of Directors dated
December 2, 2005, the Board of Directors delegated to the undersigned officer
the right to take any action with respect to employee benefit plans of the
Company that are subject to Section 409A of the Internal Revenue Code of 1986,
as amended, to cause such plans either not to be subject to, or to comply with,
the provisions of Section 409A;
      WHEREAS, it is intended hereby to amend the Plan in accordance with such
Resolution;
      NOW, THEREFORE, in accordance with the Resolution of the Board of
Directors dated December 2, 2005, the Plan is hereby amended as follows:
      1. Section 11.4 is hereby amended by deleting the last sentence of the
first paragraph thereof and replacing such sentence with the following:


        “In the absence of an election by the Participant pursuant to
Section 11.5, the Incentive Award shall be paid not later than December 31 of
the calendar year in which the foregoing determinations have been made as
follows.”

      2. Section 18 of the Plan is hereby amended as follows:


        (a) The heading of Section 18 of the Plan is hereby deleted and replaced
with the following:



        “SECTION 18 COMPLIANCE WITH RULE 16b-3, SECTION 162(m) AND SECTION 409A”



        (b) The paragraph that currently constitutes Section 18 is hereby
designated as Section 18.1, and the following heading is hereby inserted before
such Section 18.1:



        “18.1 Rule 16b-3 of the Exchange Act and Section 162(m) of the Code”



        (c) The following new Section 18.2 is hereby added to the Plan:



        “18.2 Section 409A of the Code



        The Plan is intended to be administered, operated and construed in
compliance with Section 409A of the Code and any guidance issued thereunder.
Notwithstanding this or any other provision of the Plan to the contrary, the
Board of Directors and the Plan Administrator may amend the Plan in any manner,
or take any other action, that either of them determines, in its sole
discretion, is necessary, appropriate or advisable to cause the Plan to comply
with Section 409A and any guidance issued thereunder. Any such action, once
taken, shall be deemed to be effective from the earliest date necessary to avoid
a violation of Section 409A and shall be final, binding and conclusive on all
Participants and other individuals having or claiming any right or interest
under the Plan.”



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of December 2, 2005.


  EL PASO CORPORATION



  By:  /s/ Susan B. Ortenstone

 
 
  Susan B. Ortenstone   Its Senior Vice President, Human Resources

ATTEST:


By:  /s/ David L. Siddall

 
David L. Siddall
Corporate Secretary